Citation Nr: 0216551	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  99-11 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition.  

2.  Entitlement to an increased rating for status post-
multiple laminectomies with degeneration and vacuum signs, L4 
to S1, currently evaluated 60 percent disabling.  

3.  Entitlement to an effective date earlier than February 9, 
1999, for service connection for chronic major depression.  

4.  Entitlement to an effective date earlier than February 2, 
1998, for a 60 percent rating for status post-multiple 
laminectomies with degeneration and vacuum signs, L4 to S1.  

5.  Entitlement to an effective date earlier than February 9, 
1999, for a total disability rating based on individual 
unemployability.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from January 1961 to January 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of Department of Veterans 
Affairs (VA) Regional Offices (RO).  A rating decision by the 
Milwaukee, Wisconsin, RO in August 1998 increased the rating 
for the veteran's service-connected low back disability to 
60 percent disabling, effective from February 2, 1998; the 
veteran disagreed with both the assigned rating and the 
effective date for that rating.  A rating decision by the 
Reno, Nevada, RO in May 2000 denied service connection for a 
cervical spine condition and granted service connection for 
chronic major depression, assigning a 20 percent evaluation, 
and also granted a total disability rating based on 
individual unemployability, both effective from June 14, 
1999; the veteran disagreed with the denial of service 
connection for a cervical spine condition and with the 
effective dates for service connection for depression and for 
the assigned effective date for the total disability rating 
based on individual unemployability.  A rating decision in 
July 2002 revised the effective dates for service connection 
for depression and for the total disability rating based on 
individual unemployability to February 9, 1999.  


FINDINGS OF FACT

1.  The medical evidence does not show that a cervical spine 
condition had its origins in service or that it is due to a 
service-connected disability.  

2.  The medical evidence shows that the veteran has 
pronounced impairment due to lumbosacral intervertebral disc 
syndrome.  The evidence does not reflect marked interference 
with employment, nor does it show any unusual or exceptional 
circumstances due to lumbosacral intervertebral disc syndrome 
prior to February 9, 1999.  

3.  The veteran's claim for service connection for chronic 
major depression was received on June 14, 1999.  

4.  The earliest date that it is factually ascertainable that 
the criteria for a 60 percent rating for status post-multiple 
laminectomies with degeneration and vacuum signs, L4 to S1, 
were met is February 2, 1998.  The veteran's claim for an 
increased rating was received on February 2, 1998.  

5.  The earliest date that it is factually ascertainable that 
the criteria for a total disability rating based on 
individual unemployability were met is February 9, 1999.  The 
veteran's claim for an increased rating was received on June 
14, 1999.  


CONCLUSIONS OF LAW

1.  A cervical spine condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).  

2.  The criteria for a rating in excess of 60 percent for 
status post-multiple laminectomies with degeneration and 
vacuum signs, L4 to S1, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, and 4.71a, Code 5293 (2001).  

3.  The criteria for an effective date earlier than February 
9, 1999, for service connection for chronic major depression 
are not met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400(b)(2)(i) (2001).  

4.  The criteria for an effective date earlier than February 
2, 1998, for a 60 percent rating for status post-multiple 
laminectomies with degeneration and vacuum signs, L4 to S1, 
are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.400(o)(2) and 4.71a, Codes 5292, 
5293  (2001).  

5.  The criteria for an effective date earlier than February 
9, 1999, for a total disability rating based on individual 
unemployability are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.400(o)(2), 4.16 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
August 1998 and July 2002 rating decisions, March 1999 and 
August 2002 statements of the case, and supplemental 
statements of the case dated through August 2002, the veteran 
and his representative were apprised of the applicable law 
and regulations and given notice as to the evidence needed to 
substantiate his claims.  In addition, by an August 2002 
supplemental statement of the case, the RO explained the 
provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claims on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  The veteran has been advised 
on a number of occasions of the type of evidence that would 
help substantiate his claims.  The record does not indicate 
that there are additional pertinent records that are 
available, nor has the veteran identified any such records.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, and relevant VA examinations.  The Board 
notes that a June 2001 letter from the veteran's 
representative requested VA examinations, arguing that prior 
examinations were incomplete.  Pursuant to the VCAA, VA's 
duty to provide a medical examination or obtain a medical 
opinion is triggered only when necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d); 66 Fed. Reg. at 45,631 
(to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  As 
discussed in detail below, the Board finds that the evidence 
in this case is sufficient to render a determination.  
Accordingly, the Board finds that the duty to notify the 
veteran and the duty to assist him have been met to the 
fullest extent possible.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeals.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Service connection for a cervical spine condition

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

The service medical records are completely negative for any 
symptoms, pertinent abnormal clinical findings, or diagnosis 
of any cervical spine condition.  The post-service medical 
records are negative for any symptoms, pertinent abnormal 
clinical findings, or diagnosis of any cervical spine 
condition until February 1999.  December 1998 VA outpatient 
reports note the veteran's complaint of numbness in his 
fingers on waking and left-sided neck pain.  A cervical spine 
MRI was conducted in February 1999.  That test reportedly 
showed multi-level discogenic degenerative changes and 
uncovertebral hypertrophy at C4 to C7.  

The medical records are otherwise completely devoid of 
reference to a cervical spine disorder.  The veteran has 
indicated that he is being treated by VA for his cervical 
spine condition and for pain in his fingers.  The medical 
records reflect only the outpatient treatment and cervical 
spine MRI noted above.  There is no evidence that any 
examiner has related the veteran's cervical spine 
degenerative disc disease to service or to his service-
connected lumbosacral spine degenerative disc disease.  The 
veteran's own statements to that effect, unsupported by any 
medical evidence, are entitled to no probative weight.  
Espiritu at 494.  

Lacking any competent, medical evidence indicating that the 
veteran's cervical spine condition might be related to 
service or to a service-connected disability, the Board finds 
that a medical opinion in that regard is not necessary.  See 
38 U.S.C.A. § 5103A(d); 66 Fed. Reg. at 45,631 (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

In the absence of any competent evidence that the veteran's 
current cervical spine condition is related to service or to 
a service-connected disability in any way, service connection 
for such a disability is not established.  

Increased rating for status post-multiple laminectomies with 
degeneration and vacuum signs, L4 to S1

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

A 60 percent rating for the veteran's service-connected low 
back disability is currently in effect.  A higher schedular 
evaluation is not available for the disability under 
Diagnostic Code 5293 or under any other pertinent Code.  

The Board notes that, effective in September 2002, VA revised 
the criteria for Diagnostic Code 5293.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, the September 
2002 revision, like its predecessor, does not provide for an 
evaluation greater than 60 percent.  Thus, the revised 
regulation is irrelevant to the instant consideration.  

In exceptional cases, however, where evaluations provided by 
the rating schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  In this case the evidence shows that the veteran 
has not recently been hospitalized for treatment of the 
disability and the manifestations of the disability appear to 
fit within the schedular rating criteria.  But the low back 
disability has been shown to produce marked interference in 
his ability to work.  Such a finding would ordinarily permit 
assignment of an extraschedular rating.  However, that factor 
has already been considered in the RO's assignment of a total 
disability rating based on individual unemployability, which 
has been in effect since February 9, 1999.  Assignment of an 
extraschedular rating on that basis for this disability, 
beginning on that date, would be equivalent to impermissible 
pyramiding of ratings.  See 38 C.F.R. § 4.14 (2001).  

Moreover, the clinical findings noted by several examiners 
prior to February 1999 also fit squarely within the criteria 
set forth in the rating schedule for a 60 percent rating 
under Code 5293.  Further, the report of a VA compensation 
examination in February 1998 states that the veteran himself 
reported that he could do "anything he wants to, but it just 
causes him pain."  There is no evidence that the disability 
produced marked interference in his ability to work prior to 
February 1999.  In fact, a letter received from the veteran 
in March 1998 indicated that he was able to maintain "light 
duty types of employment."  The Board cannot conclude that 
the evaluation provided by the rating schedule was inadequate 
prior to February 9, 1999, so as to warrant assignment of an 
extraschedular rating during that period.  

Parenthetically, the Board notes that the impairment due to 
the veteran's lumbosacral spine disability is due mainly to 
pain and limitation of motion.  However, VA's General Counsel 
has determined that the criteria of Code 5293 include 
consideration of impairment due to limitation of motion.  
VAOPGCPREC 36-97.  Accordingly, that factor has already been 
considered in assigning the current rating.  Further, a 
recent examiner commented that there was no pain, fatigue, 
weakness, or lack of endurance with range of motion of the 
lower back.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Thus, a separate rating based on limitation of motion or 
under the provisions of 38 C.F.R. §§ 4.40, 4.45 may not be 
assigned.  

In this case, the Board finds that the preponderance of the 
evidence is against any additional or higher ratings and 
that, therefore, the provisions of § 5107(b) are not 
applicable.  Therefore, no further or higher ratings may be 
assigned for the veteran's service-connected low back 
disability.  

Effective date earlier than February 9, 1999, for service 
connection for chronic major depression

The effective date for a grant of service connection shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  

Communication was received from the veteran on June 14, 1999, 
in which he first referred to chronic depression as a result 
of service.  Initially, that letter was accepted as a claim 
for service connection for depression.  A rating decision in 
May 2000 granted service connection for chronic major 
depression, effective from June 14, 1999.  A rating decision 
in July 2002 assigned an effective date of February 9, 1999, 
for service connection for chronic major depression, based on 
subsequent receipt of a VA clinic record dated February 9, 
1999, showing that diagnosis and indicating that the 
disability was due to the veteran's difficulty obtaining 
medical treatment while in service.  

The July 2002 rating decision states that the February 9, 
1999, date was used because that record documented the first 
diagnosis of depression and because it indicated "the date 
entitlement arose" for an earlier effective date.  

The Board believes, however, that the assignment of February 
9, 1999, as the effective date was erroneous, since the law 
and regulation both clearly state that the effective date for 
service connection will be the later of the date of receipt 
of claim or the date entitlement arose, not the earlier date, 
as determined by the RO.  

To the extent that the RO might have based its decision on 
the provisions of 38 C.F.R. § 3.157 (2001), which states that 
a record of VA examination or treatment may be accepted as an 
informal claim if a formal claim for the benefit sought is 
received within one year of that informal claim, that 
regulation is not applicable in this case.  By its own terms, 
§ 3.157 applies only to claims for increased ratings or to 
applications to reopen claims that have been previously 
denied, not to an initial claim for service connection for a 
disability.  The record does not reflect that service 
connection for depression was previously denied.  

In the Board's view, the law and regulations clearly provide 
that the earliest date that may be assigned for service 
connection for a disability (except where the claim is 
received within one year of the veteran's separation from 
service) is the date of receipt of the claim for service 
connection for that disability.  In this case, that date is 
June 14, 1999.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of 38 U.S.C.A. § 5107(b) are not applicable.  

Because the RO has already assigned February 9, 1999, as the 
effective date for service connection for chronic major 
depression, no earlier date may be assigned.  

Effective date earlier than February 2, 1998, for a 
60 percent rating for status post-multiple laminectomies with 
degeneration and vacuum signs, L4 to S1

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that in increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court of Appeals for Veterans Claims (Court) held that "38 
U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)."  The Court further stated that the 
phrase "otherwise, date of receipt of claim" provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.  

The record shows that communication was received from the 
veteran on February 2, 1998, requesting an increased rating 
for his service-connected low back disability, then evaluated 
20 percent disabling.  A VA orthopedic compensation 
examination was conducted later in February 1998 and a rating 
decision in August 1998 increased the rating for the 
disability to 60 percent disabling, effective from February 
2, 1998.  

The veteran has argued generally (but quite extensively) 
regarding the severity of his back disability since his in-
service injury.  As noted above, however, the law permits 
assignment of an effective date for an increased rating prior 
to the date of receipt of a claim for an increased rating 
only if it is factually ascertainable that an increase in 
disability occurred within 1 year prior to the date the claim 
was received.  

The record does not reflect any communication from the 
veteran or his representative regarding the back disability 
following the April 1975 rating decision until his February 
2, 1998, letter.  Therefore, that date is the earliest date 
that may be considered as the date of receipt of his claim 
for an increased rating.  

The file does not contain any records of treatment for the 
low back disability prior to February 1998 from which 
increased severity of the disability might be ascertained and 
the veteran has not indicated that any such records might be 
available.  It wasn't until June 1999 that the veteran wrote 
the RO that the low back disability, in conjunction with his 
depression (which is now also service-connected) and other 
disabilities, had worsened to the point where he was no 
longer able to work.  There simply is no evidence, other than 
the veteran's unsupported statements (see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992)), that the severity of 
his low back disability warranted an increased rating prior 
to February 2, 1998.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  Accordingly, 
the Board concludes that an effective date earlier than 
February 2, 1998, for a 60 percent rating for status post-
multiple laminectomies with degeneration and vacuum signs, L4 
to S1, may not be assigned.  

Effective date earlier than February 9, 1999, for a total 
disability rating based on individual unemployability

As noted above, a letter was received from the veteran on 
June 14, 1999, in which he indicated that his various 
disabilities, including depression, had progressed to the 
point where he was no longer able to work.  However, a 
subsequently received VA clinic report, dated February 9, 
1999, listed a diagnosis of chronic major depression (which 
was later determined to be service-connected) and indicated 
that that disability and the pain and limited movement 
associated with the veteran's service-connected back 
disability rendered him unable to work.  

Because a claim for a total disability rating based on 
individual unemployability is in the nature of a claim for an 
increased rating, the February 9, 1999, clinic report may be 
used to determine when it is factually ascertainable that an 
increase in disability occurred.  In light of the clinical 
findings noted in that report and the examiner's assessment 
of the degree of impairment due to the veteran's service-
connected disabilities, the Board finds that the earliest 
date that it can be determined that the veteran was 
individually unemployable is February 9, 1999.  Prior to that 
date, the only disability for which service connection had 
been established was the veteran's low back disability.  The 
report of a VA compensation examination in February 1998 
states that the veteran reported that he could do "anything 
he wants to, but it just causes him pain."  The Board cannot 
conclude from that report, or from the veteran's own 
statements, that he was unable to obtain or retain 
substantially gainful employment at that time.  In fact, as 
noted above, a letter received from the veteran in March 1998 
indicated that he was able to maintain "light duty types of 
employment."  

The Board finds that the earliest date that it is factually 
ascertainable that the criteria for a total disability rating 
based on individual unemployability were met is February 9, 
1999.  Because that date is less than a year prior to the 
date of receipt of his claim for individual unemployability 
(June 14, 1999), the proper effective date for that award is 
February 9, 1999.  

In light of the fact that the RO has already assigned 
February 9, 1999, as the effective date for the award of a 
total disability rating based on individual unemployability, 
no earlier date may be assigned.  In this case, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim and that, therefore, the provisions of 
§ 5107(b) are not applicable.  


ORDER

Service connection for a cervical spine condition is denied.  

An increased rating for status post-multiple laminectomies 
with degeneration and vacuum signs, L4 to S1, currently 
evaluated 60 percent disabling, is denied.  

An effective date earlier than February 9, 1999, for service 
connection for chronic major depression is denied.  

An effective date earlier than February 2, 1998, for a 
60 percent rating for status post-multiple laminectomies with 
degeneration and vacuum signs, L4 to S1, currently evaluated 
60 percent disabling, is denied.  

An effective date earlier than February 9, 1999, for a total 
disability rating based on individual unemployability is 
denied.  



		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

